Judgment, so far as appealed from, unanimously modified by requiring defendants to account for the gains and profits received by them in fraud of creditors from the date of the bankruptcy of John L. Miller (May 11, 1936), and as so modified affirmed, with costs to the appellant to abide the event. No opinion. Settle order on notice, reversing findings inconsistent with this determination, and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded. Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.